Whereas, a bill entitled “An Act Relating to Educational Aid and to Clarify the Procedure of Reorganization of School Administrative Units” Legislative Document 1637 has been introduced into the Senate and is now pending before that body and it is important that the Legislature be informed as to the constitutionality of the proposed bill; and
Whereas, it appears to the members of the Senate of the Ninety-eighth Legislature that certain provisions of the bill present important questions of law and the occasion is a solemn one;
Now, Therefore, Be It Ordered, that in accordance with the provisions of the Constitution of the State, the Justices of the Supreme Judicial Court are hereby respectfully requested to give this Legislature their opinion on the following questions:
I.
Do any of the provisions of Sections 1 and 2 of Legislative Document 1637 delegate legislative power to the State Board of Education and the School District Commission in violation of Section 1 of Part First of Article IV of the Constitution of Maine?
II.
Must every city or town that is a participating municipality in a school administrative district, consisting of two or more municipalities to be created under the provisions its proportionate part of the indebtedness incurred by such district in computing the extent of its ability to create debt of Section 2 of Legislative Document 1637, take into account *470or liability under the provisions of amended Section 15 of Article IX of the Constitution of Maine ?
III.
Would a school administrative district, consisting of two or more municipalities to be created under the provisions of Section 2 of Legislative Document 1637, be subject in any manner to the provisions of amended Section 15 of Article IX of the Constitution of Maine limiting the amount of debt or liability that may be incurred by cities and towns?
IV.
Do the provisions of Section 2 of Legislative Document 1637 which allow two or more municipalities to join together to form a new municipality known as a School Administrative District, which district after its formation owns, operates, and controls all the public schools within the district, violate any of the provisions of Article VIII of the Constitution of Maine?
V.
Do any of the prohibitions against the passage of emergency legislation found in Section 16 of Part Third of Article IV of the Constitution of Maine, prevent the passage of Legislative Document 1637 as an emergency measure to become effective upon approval by the Governor ?
VI.
Does Section 111-L of Legislative Document 1637 which provides for the financing of the operations of any School Administrative District to be created under this act violate Section 8 of Article IX of the Constitution of Maine?
Name: Sinclair
County: Somerset
A true copy:
Attest: CHESTER T. WINSLOW